Citation Nr: 0632951	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability, claimed as 
secondary to service-connected total right knee arthroplasty, 
has been received.

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected total 
right knee arthroplasty.

3.  Entitlement to service connection for a depressive 
disorder, claimed as secondary to service-connected total 
right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1956 to May 1961.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 decision of the RO 
that, in part, denied service connection for status-post left 
total knee arthroplasty, a bilateral hip disability, and for 
a depressive disorder.  The veteran timely appealed.

In February 2006, the Board remanded the matters to afford 
the veteran an opportunity for a hearing.

In April 2006, the veteran testified during a hearing before 
the undersigned at the RO.  During the hearing, the veteran 
submitted additional evidence to the Board, waiving initial 
RO consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2006).

The Board notes that, in the June 2003 rating decision on 
appeal, the RO addressed the underlying question of service 
connection without specifically addressing the pertinent 
legal authority governing finality and petitions to reopen 
previously denied claims.  See 38 U.S.C.A. §§ 5108, 7104 
(2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue 
is captioned as above.

In June 2004, the veteran raised the issue of entitlement to 
an increased disability evaluation for his service-connected 
right total knee arthroplasty.  As that issue has not been 
adjudicated, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In February and April 1998, the RO denied service 
connection for a left knee disability; the veteran did not 
submit a notice of disagreement within one year of the notice 
of those decisions. 

2.  Evidence associated with the claims file since the April 
1998 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a left knee disability, but does not create a 
reasonable possibility of substantiating the claim. 

3.  A current bilateral hip disability was first demonstrated 
many years after service and is not related to a disease or 
injury during active service, and is not due to or aggravated 
by a service-connected disability.

4.  It is at least as likely as not that a current depressive 
disorder is due to or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The RO's decisions in February and April 1998, denying 
service connection for a left knee disability, are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

2.  The evidence received since the RO's April 1998 denial is 
not new and material, and the claim for service connection 
for a left knee disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for a bilateral hip 
disability, claimed as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2006).

4.  The criteria for service connection for a depressive 
disorder, claimed as secondary to a service-connected 
disability, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through September 2002 and October 2002 letters, the RO 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  Each of his claims was fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a bilateral hip disability, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  He had previously received all required 
notice regarding service connection.  The claim denied 
obviously does not entail the setting of a disability rating 
or an effective date.  For any claim that is granted, a 
disability rating and effective date will be set in future 
decisions by the RO.  Accordingly, the veteran is not harmed 
by any defect with regard to these elements of the notice.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The September 2002 letter notified the veteran that his 
previous claim for service connection for a left knee 
disability had been denied by letter dated in February 1998.  
The RO advised the veteran that the evidence must show that 
the condition was incurred in or aggravated by military 
service.  The RO told him that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told him what constituted new evidence 
and what constituted material evidence.  This letter 
satisfied the notice requirements of Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

The veteran's original claim for service connection for a 
left knee disability was denied by the RO in February 1998.  
In April 1998, the RO confirmed its denial.

Evidence of record at the time of the decisions in February 
and April 1998 included the veteran's service medical 
records, showing no left knee treatment; the report of an 
October 1972 examination, diagnosing chondromalacia of the 
right patella; a report detailing left knee surgery in May 
1985; the report of an August 1997 examination, diagnosing 
remote surgery of the left knee, excision medial meniscus and 
patelloplasty, and bilateral chondromalacia patella, as well 
as right knee degenerative arthritis medial compartment; and 
the report of an April 1998 examination, diagnosing residuals 
of a right knee injury, with degenerative changes.

The August 1997 examiner noted the veteran's history, 
including a right knee injury in service.  After service, the 
veteran developed a tendency for left knee swelling and 
catching at times, while working for a company.  Following a 
permanent locking episode, the veteran required surgery to 
unlock the knee.  The veteran reported a bucket-handle tear 
of the medial meniscus, and work was done along the back of 
the kneecap.  The examiner opined that the symptoms in the 
left knee were resulting as an effect from the trauma the 
knee sustained in 1985, consisting of multiple locking 
episodes and eventual excision of the meniscus for the 
bucket-handle tear.

Based on this evidence, the RO concluded that the evidence 
failed to establish any relationship between the veteran's 
left knee condition and his service-connected right knee 
condition; or any plausible relationship to service.  The 
veteran was informed that the RO had found that the veteran's 
left knee disability was not the result of his service-
connected right knee disability.
  
As there was no timely appeal, the RO's February and April 
1998 denials of service connection are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in July 2002.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since April 1998 includes VA 
progress notes, dated in January 2000, showing that the 
veteran's right lower extremity was apparently a half inch 
longer than the left lower extremity, and that the veteran's 
dysfunction most likely was secondary to poor mechanics; non-
VA treatment records showing an assessment of left knee 
internal derangement and history of prior meniscal tear and 
cartilage damage, with arthroscopy in October 2001; VA 
progress notes, dated in November 2001, finding that the 
veteran's back and hip pain had arisen and was maintained by 
the abnormal gait he adopted due to knee problems; VA 
progress notes and examination, dated in February 2002, 
showing complaints of chronic left knee pain and a diagnosis 
of left knee osteoarthritis; non-VA hospital and treatment 
records showing a left total knee replacement in November 
2002; the report of a February 2003 examination and X-rays, 
showing diagnoses of status-post right total knee 
arthroplasty (in 2001) and status-post left total knee 
arthroplasty (in 2002); the transcript of the April 2006 
hearing; and various treatment records for back and hip 
disabilities.

The February 2003 examiner noted that it was "difficult to 
say" whether, prior to the total knee arthroplasty, the 
right knee and the mechanics of rehabilitation had caused 
left knee pain.  At present, there was no functional deficit 
of either knee.  

In April 2006, the veteran testified that he was having 
problems with his left knee before he had the right total 
knee replacement.

Much of this evidence is new in that it was not previously of 
record and is not cumulative.

The only possibly competent evidence relating to the basis of 
the prior denial consists of the uncertainty expressed by the 
February 2003 examiner, as to whether the right knee 
disability may have caused left knee pain.  This evidence 
relates to the basis of the prior denial, namely that the 
veteran's left knee disability was not the result of his 
service-connected right knee disability.

Although the evidence relates to the basis of the prior 
denial, it does not create a reasonable possibility of 
substantiating the claim.  An opinion based on speculation is 
insufficient to establish service connection.  Bostain v. 
West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 
Vet. App. 30 (1993).  The examiner's opinion is, therefore, 
essentially a finding that it is less likely than not that 
the veteran's left knee disability is the result of his 
service-connected right knee disability.

There is no other competent evidence linking a current left 
knee disability with service, or to any service-connected 
disability.

Because the competent evidence does not link a current left 
knee disability to service, or to a service-connected 
disability, the weight of the evidence is against the claim.  
As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran has offered testimony and contentions in which he 
argued that his service-connected right knee disability had 
caused his left knee pain, resulting in disability.  The 
veteran, as a lay person, would not be competent to render a 
probative opinion on a medical matter, such as the etiology 
of any left knee disability.  See Bostain, 11 Vet. App. at 
127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Absent evidence of a nexus between the currently shown left 
knee disability and a service-connected disability or 
service, the newly received evidence does not raise a 
reasonable possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for a left knee disability is not 
reopened.

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's main contention is that service connection is 
warranted on the basis that his bilateral hip disability and 
his depressive disorder are caused by his service-connected 
right knee disability.  Service connection is available on a 
secondary basis for disease or disability that is proximately 
due to a service connected disease or disability.  38 C.F.R. 
§ 3.310(a).  The regulation has been interpreted as 
permitting secondary service connection where a service 
connected disease or disability aggravates the claimed 
disease or injury.  Allen v. Brown, 7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A.  Bilateral Hip Disability

Service medical records contain neither manifestations nor 
complaints, nor findings of either a bilateral hip disability 
or injury or trauma involving the veteran's hips.

VA progress notes, dated in September 1999, show complaints 
of hip pain.  Here, the physician noted that the veteran had 
known disk bulges, and opined that the veteran's symptoms of 
hip discomfort were related to his back problems.  Service 
connection has not been established for any back disability.

In January 2000, a physician noted the veteran's right lower 
extremity as apparently a half inch longer than the left 
lower extremity, and that the veteran's dysfunction most 
likely was secondary to poor mechanics.  Records show that 
the veteran was advised on corrected posture and mechanics, 
including a written home program of posture correction and 
exercises to facilitate such.

VA progress notes, dated in November 2001, suggest that the 
veteran's back and hip pain had arisen from, and was 
maintained by, the abnormal gait he adopted due to his knee 
problems.

The report of a February 2003 VA examination reveals that the 
veteran walked to the examining room without any evidence of 
a limp, no evidence of antalgic gait, and that he walked with 
no assistive devices.  Examination of bilateral hips revealed 
full range of motion.  The veteran reported left hip pain in 
the area of bilateral sacroiliac joints.  There was 
tenderness to percussion over this area.  X-rays revealed 
evidence of mild joint space narrowing of his hips, 
bilaterally, which is evidence of mild hip arthritis.

The February 2003 examiner opined that it was difficult to 
make an assessment as to whether, in the past, the veteran 
had some hip pain secondary to rehabilitation of the right 
knee and prior to the replacement of his left knee.  The 
examiner noted that the evidence of sacroiliitis, 
bilaterally, seemed to be the focus of most of the veteran's 
pain, and there was no evidence of functional loss with his 
knees or his hip, but rather secondary to the sacroiliac 
joints.

In April 2006, the veteran testified that he had problems 
walking due to an irregular gait caused by his knees.

The Board notes that the February 2003 examiner's opinion 
associated the veteran's hip pain with sacroiliitis.  The 
examiner again expressed uncertainty as to whether a 
currently shown bilateral hip disability is proximately due 
to, the result of, or aggravated by the service-connected 
right knee disability.  As noted above, an opinion based on 
speculation is insufficient to establish service connection.  
Bostain, 11 Vet. App. at 124; Obert,  5 Vet. App. 30.  

There is no other competent evidence linking a current 
bilateral hip disability with service, or to a service-
connected disability.

Because the competent evidence does not link a currently 
shown disability to service or to a service-connected 
disability, the weight of the evidence is against the claim.  
As the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

In any event, there is no competent opinion that a bilateral 
hip disability is proximately due to or the result of a 
service-connected right knee disability; or that a bilateral 
hip disability was aggravated by a service-connected 
disability.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for a bilateral hip 
disability on a secondary basis.

B.  Depressive Disorder

Service medical records contain no findings of any 
psychiatric disorder or depression.

In this case, there is no evidence of depression within one 
year after service.  Therefore, service connection is not 
warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In June 2001, VA progress notes show complaints of 
depression, and an Axis I diagnosis of major depressive 
disorder, recurrent, moderate.  In July 2001, the veteran 
reported that the only major stressor in his life currently 
was the knee surgery he had on his right knee, but that he 
was able to walk about 100 feet without difficulty.

During a May 2003 VA examination, the veteran reported that 
his depression began around 1994 when he could not work as an 
electrician because he could not climb a ladder due to 
problems with his knee and hip.  Reportedly, he later worked 
at the VA as an operator, but felt he could not work full-
time, as requested.  The examiner diagnosed depressive 
disorder, not otherwise specified, but found no evidence that 
the veteran's depression was specifically secondary to his 
right knee replacement.  The examiner noted that the veteran 
reported right knee problems, left knee problems, and hip 
problems, which made it impossible to attribute his 
depression to any particular cause.  A recent orthopedic 
examination also found virtually no functional impairment in 
the veteran's right knee.  The examiner noted that the 
veteran was working, although he was not particularly happy 
with the job requirements.
 
Indeed, the first element of service connection, namely a 
current disease, is well established.  It is not in dispute 
that the veteran has a current depressive disorder.

The veteran also testified that he continued to experience 
pain in his knees, even after having had a total knee 
replacement of each knee, and that he continued to take 
medication for depression.  Recent treatment records, dated 
in January 2006, show an area of tenderness over the pes 
anserine bursa insertion on the right side, and that the knee 
medially on the right side tends to swell from time to time.  
The veteran's testimony is competent evidence, via first-hand 
knowledge, that he experiences knee pain and depression, 
although not of disability.  See Bostain, 11 Vet. App. at 
127.  

The point of dispute is whether there is a nexus between the 
current disability and service.  The Board finds that the 
evidence is in relative equipoise on the question of nexus.
 
As noted above, an opinion based on speculation is 
insufficient to establish service connection.  Bostain, 11 
Vet. App. at 124; Obert,  5 Vet. App. 30.  In this case, 
however, one could infer that the May 2003 examiner could not 
specifically attribute the veteran's depression to his 
service-connected right knee disability because of the 
additional complaints of left knee problems and bilateral hip 
problems.  

In such circumstances, where no physician has separated the 
symptoms and effects of a service-connected disability from 
the nonservice-connected disabilities, the Board has given 
the veteran the benefit of the doubt and has attributed all 
manifestations to his service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§ 3.102.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Board finds that service connection is 
warranted for a depressive disorder on a secondary basis.  In 
reaching this decision, the Board has extended the benefit of 
the doubt to the veteran.  38 U.S.C.A. § 5107.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received; the claim 
for service connection for a left knee disability is not 
reopened.

Service connection for a bilateral hip disability, to include 
as secondary to a service-connected right knee disability, is 
denied.

Service connection for a depressive disorder is granted.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


